*573CONCURRING OPINION OF
MR. JUSTICE WOLF
I agree with the result because I do not think the goods-were delivered “immediately” as the contract prescribed. While a term like immediately does allow a seller some reasonable time to comply, under the facts of this case the period was too long, as shown in the majority opinion. I do-not agree that when a sale is made there is any difference in legal effect between the terms “as soon as possible” and “immediately.” It may be that there is a little more force in the word “immediately” than in most similar terms, but the time to be allowed the seller in each case would be undistinguishable. All this appears, I think, in the cases cited in the majority opinion and especially in the case of The G. H. Hammond Co. v. D. Agüeros & Co. Ltd., supra. A quotation was made from 23 R.C.L. 1371. The paragraph is No. 194 and begins in this wise: “Promptly, — Immediately—At Once or The Like.” The phrase “as soon as possible” was-also considered as being subject to the same construction as-the word “immediately.”